—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 24, 1995 (People v Sorce, 214 AD2d 756), affirming a judgment of the County Court, Nassau County, rendered October 18, 1993.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Miller, J. P., O’Brien, Santucci and Florio, JJ., concur.